DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The title is not as “short and specific” as possible; see MPEP 606.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 recites “said edge” in line 8, however it is unclear as to which edge this refers.

Claim 1 recites spacecraft “fastened in a transverse plane” to the adapter. However, Fig 3 appears to depict the spacecraft fastened in a vertical manner to the adapter. The claimed arrangement is thus unclear as the claim appears to contradict the specification. See MPEP 2173.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornung et al. (US 6 276 639).

Regarding independent claim 1:
Hornung discloses an assembly comprising:
at least a first collection of satellites (3 or 4; Figs 1-2) configured to be fasted to a launcher, wherein the spacecraft are arranged about a central axis (as seen in Fig 2) in a transverse plane perpendicular to the central axis (as seen in Fig 1), the spacecraft having edges along a longitudinal axis (as seen in e.g. Fig 3) and arranged such that spacecraft are linked to neighboring spacecraft by one edge by means of at least one fastener (indirectly via 5, o the dispenser; directly via 7, as 7 extends over a portion of the longitudinal edge) positioned on the edge to hold the spacecraft together; and
a satellites-launcher adapter (generally 2 and/or 1) to which the spacecraft are fastened.


Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Hornung discloses the adapter having a planar upper portion and conical lower portion (as seen in Fig 1).

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.
Hornung discloses the adapter as a cylindrical part below the spacecraft (1A is below the layer of satellites 3).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Hornung discloses a central mast (1) shared by the spacecraft and capable of controlling release (e.g. upper satellites released first).

Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
Hornung discloses layers of satellites (upper layer with satellites 3 and lower layer with satellites 4, as seen in Fig 1).

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davies et al. (US 2021/0139170).

Regarding independent claim 1:
Davies discloses an assembly comprising:
at least a first collection of satellites (as seen in Fig 6) configured to be fasted to a launcher, wherein the spacecraft are arranged about a central axis (as seen in Fig 6) in a transverse plane perpendicular to the central axis (as seen in Fig 6), the spacecraft having edges along a longitudinal axis (as seen in e.g. Figs 1A and 4A) and arranged such that spacecraft are linked to neighboring spacecraft by one edge by means of at least one fastener (as seen in Figs 1A, 3B, and 4A) positioned on the edge to hold the spacecraft together; and
a satellites-launcher adapter (unnumbered base in Fig 6; [0023]) to which the spacecraft are fastened.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Davies discloses the adapter having a planar upper portion and circular lower portion (as seen in Fig 6).

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.
Hornung discloses the adapter as a cylindrical part below the spacecraft (as seen in Fig 6).

Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
Davies discloses layers of satellites (as seen in Fig 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619